Case 3:20-cv-00578-TAD-KLH Document 1 Filed 05/06/20 Page 1 of 11 PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



TAYLA GREENE
as administrators of the e§tate Of the decedent

RONALD GREENE
                             P獲ainti∬

                                                                   Civil Action
                      Ⅴ.                                           No.


TROOPER DAKOTA DEMOSS and MASTER
TROOPER CHRIS HOLLINGSWORTH and
RASTER TROOPER KORY YORK and
SERGEANT FLOYD MCELROY and
L量EUTENANT JOHN CLARY and CAPTAIN
JOHN PETERS AND DEPUTY SHERRIF
CHRISTOPHER HARPIN and JOHN DOE
CORPORATION l‑3
                    Defendants.



                                PLAINTIFF) S COMPLAINT

        NOW COMES Tayla Greene, Independent Administrator ofthe Estate ofthe

 Decedent, Ronald Greene, COmPlaining of Defchdants, Trooper Dakota Demoss, Master

 Trooper Chris Hollingswo叫Master Trooper Kory York, Captain John Peters, Lieutenant


 John Clary, Sergeant Floyd McElroy, and John Doe Corporations l‑3 seeking judgment in her

 favor for violations ofthe Decedent    s Fourth Amendment rights under the United States



 Constitution and Louisiana State Law. In support thereof Plaintiff avers as follows:


                                               PARTIHS


    l. Ronald Greene, the Decedent, WaS at a11 relevant times a person of the full age and

       m哀iority and a resident ofWest Monroe, Louisiana in Ouachita Parrish.



   2. PlaintiffTayla Greene is the daughter of Ronald Greene, a PerSOn Ofthe餌1 age and of


       m砧ority, and a resident of WindemereつFIorida. Tayla Greene sues on behalf of herself
Case 3:20-cv-00578-TAD-KLH Document 1 Filed 05/06/20 Page 2 of 11 PageID #: 2



      and as the personal representative ofthe Estate ofRonald Greene, deceased.


  3. Trooper Dakota Demoss, WaS at all relevant times, a duly appointed Louisiana State


     Police Trooper acting within the scope of his employment and under co10r Of law.


  4・ Captain John Peters, WaS at a11 relevant times, a duly appointed Louisiana State Police



      Captain acting within the scope of his empIoyment and under coIor of law.


  5. Lieutenant John Clary, WaS at all relevant times, a duly appointed Louisiana State Police


      Lieutenant acting within the scope of his empIoyment and under coIor of law.


  6. Sergeant FIoyd McElroy was at all relevant times, a duly appointed Louisiana State Police

      Sergeant acting within the scope of his empIoyment and under color of law.


  7. Master Trooper Chris Hollingswofth, WaS at a11 relevant times, a duly appointed Louisiana

      State Police Master Trooper acting within the scope of his employment and under coIor

      oflaw.


  8. Master Trooper Kory York, WaS at a11 relevant times, a duly appointed Louisiana State

      Police Master Trooper acting within the scope ofhis empIoyment and under coIor oflaw.

  9. Deputy Sherriff Christopher Harpin was at a11 relevant times, a duly appointed Union

      Parish Deputy Sherriff,s O綿cer acting within the scope of his empIoyment and under



      color of law.


  10. John Doe Coaporation l is a currently unidentified manufacturer ofElectronic ControI


      Weapons.

  1 1. John Doe Corporation 2 is a currently uniden捕ed distributor ofElectronic ControI



      Weapons.

   12. John Doe Corporation 3 provides traihing to law enforcement on the use ofElectronic


      Contro置Weapons.
Case 3:20-cv-00578-TAD-KLH Document 1 Filed 05/06/20 Page 3 of 11 PageID #: 3



                                 JURISDICTION AND VENUE

  13. Jurisdiction exists in this Honoral)le Court pursuant to 28 U.S.C. §§ 133 1 and 1343 as this



     action is brought pursuant to 42 U.S.C. § 1983 to redress a deprivation ofthe Fou血and


     Fourteenth Amendment rights ofthe decedent Ronald Greene. Plaintiff fu血er invokes the


     supplemental jurisdiction ofthis Court pursuant to 28 U・S.C. § 1367 to aqiudicate pendent


     state law claims.


  14. Venue is proper in this Honorable Court as Defendants          constitutional violations and


     intentional torts and otherwise violative conduct occurred within the Westem District of

     Louisiana.


                                     NATURE OF THE CASE


  15. The Administrator ofthe Estate of Ronald Greene brings this matter before the court

     seeking damages for the tragic and unnecessary death of their decedent Ronald Greene.


  16. Greene was brutalized by Louisiana State Police and Union Parish Deputy O餌cers



     which caused his death.


  17. The lethal ft)rCe uSed against Greene was unprovoked, ur可vstified, unreaSOnable,



     excessive, and in violation of Greene     s rights under the United States Const血tion and


     the laws ofthe State ofLouisiana.


                                               FACTS


  18. On or about 12 a.m. on May lO, 2O19, Greene was driving a silver Toyota CH葛R on



     U.S. 80 in Monroe, Louisiana.

  19. Trooper Demoss contends that he attempted to initiate a tra餌c stop of Greene     s car.



  20. Trooper Demos does not define any violation ofthe motor vehicle code that would


     justify a stop. Instead he contends that he observed a   tra綿c violation   ・
Case 3:20-cv-00578-TAD-KLH Document 1 Filed 05/06/20 Page 4 of 11 PageID #: 4



  21. Greene did not stop his car and a vehic賞e pursuit ensued.



  22. Greene traveled along US 80 to LA 143 and into Union Parish where his car swerved



     SPun, and crashed into a wooded area'


  23. The front ofGreene   s car did not make impact with a tree and his airbag did not depIoy.



  24. The highest level ofimpact sustained by the car occurTed in the rear driver side and said


     impact was moderate.


  25. Greene was able to exit the vehicle without assistance.


  26. Green was not ir可vred and could walk, SPeak and otherwise function in a healthy



     manner after the crash.


  27. Almost immediately thereafter, Trooper Demoss and Master Trooper Hollingsworth

      arrived on the scene.


  28. Shortly thereafter, Captain Peters, Lieutenant Clary, Sergeant McElroy    Master Trooper



      York, and Deputy SherriffHarpin arrived at the scene.


  29. Greene exited his car and began to apoIogize to the o綿cers, telling them he knew he



      should have stopped the vehicle earlier.


  30. Two o餌cers pinned Greene down on the ground while he screamed ̀Oh my God.



  3 1. Greene was moaning, begging the o餌cers to stop, and repeatedly saying    I   m sorry.



  32. Despite Greene    s contrition and surrender, Trooper Demoss   Master Trooper



      Hollingsworth Master Trooper York    Captain Peters, Lieutenant Clary, Sergeant



      McElroy, and Deputy SherriffHarpin individua11y and in concert used lethal force

      against Greene.


  33. Despite Greene    s contrition and s皿ender the Defendant officers used electronic
Case 3:20-cv-00578-TAD-KLH Document 1 Filed 05/06/20 Page 5 of 11 PageID #: 5



     controI weapons against Green at least three times thus attacking his heart with massive

     amounts of electricity.


  34' It an efrort to conceal the identity or identities of the o館cer or o綿cers who depIoyed



     electronic controI weapons, the Louisiana State Police has declined to produce or


     release bodycam footage, dashboard cam footage, discharge logs, uSe Of force reports


     or any number of investigative materials that would identify who used lethal force.


  35. The force used against Greene was u互iustified, unreaSOnable, eXCeSSive, and in violation



     Of Greene   s Fourth Amendment rights.



  36. The force used against Greene left him beaten, bloodied, and in cardiac arrest.


  37. An o餓cer ca11ed for an ambulance was at 12:29 a,m.



  38. When the Emergency Medical Technicians arrived at 12:51 a.m・ they found Greene



     unresponsive. He was propped up against an o飾cer       s leg, COVered in blood with



     multiple負TASER,, Barbs penetrating his body.



  39. Emergency Medical Technicians determined that Greene was in cardiac and respiratory




  40. Greene was placed on a gurney and transported to Glenwood Medical Center. He

      remained unresponsive when he arrived at l :25 a・m・



  41. Greene was pronounced dead at l :27 a.m・



  42. An initial report from Glenwood Medical Center listed the principle cause of Greene      s



      death as cardiac arrest. He was also diagnosed with an     unspec誼ed i垂ury ofhead.



  43. O珊cers immediately began efforts to obfuscate the true nature ofthe conduct that



      caused Greene   s death. The following are examples of the Officers   deceptions
Case 3:20-cv-00578-TAD-KLH Document 1 Filed 05/06/20 Page 6 of 11 PageID #: 6



        a. police persomel told Greene      s family that he had been killed in an auto accident.



        b. One O綿cer told Greene        s mother that he had been ki11ed immediately after



             hitting a tree'


         c. The call for Emergency Medical Services concealed血e fact that lethal force had



             beenused.


         d. The sole police report produced to date does not indicate that force was used.


         e. Inconsistent versions of the O餌cers       invoIvement with Greene were provided to


             medical treatment providers at Glenwood Hospital.


         f O餌cers claimed that Greene was intoxicated prior to leaming that a toxicoIogy



             exam found no alcohoI or drugs.


         g. Greene    s body was transported out ofthe State ofLouisiana to conduct an


             autopsy, thereby denying the right ofthe family to have a representative observe




         h. Denying Green      s family access to video footage ofthe use oflethal force.



  44, Doctor Omokhuale, an emergenCy rOOm Physician at Glenwood confirms the O餌cers


     deception and stated as follows:


               upon obtaining more history from different law enforcement personnel [sic],

             history seems to be di$ointed and does not add up. Different versIOnS are
             present… family states they were told by law enforcement that patient died on
             impact with three immediately after motor vehicle accident, but law enforcement
             state to me that patient for out ofthe car and was runnlng and invoIved in a fight
             and struggle where them where he was tased 3 times・



  45. The O餌cers/ awareness of the unconstitutional nature oftheir conduct resulted in



     persistent attempts to obfuscate the true nature of the conduct that caused Greene     s



     de加h.
Case 3:20-cv-00578-TAD-KLH Document 1 Filed 05/06/20 Page 7 of 11 PageID #: 7



  46. The autopsy revealed the true nature ofthe O触cers     conduct, nOting multiple signs of



     recent trauma, blunt force i可uries to the head and fa・Ce, facia1 1acerations, facial



     abrasions, facial contusions, SCalp lacerations, blunt force irjuries to the extremities, and


     al)raSions and con山Sions over the left and right knees.



  47. The O綿cers use of lethal force was malicious, unreaSOnable, and excessive.



                      WRONGFUL DEATH ‑ LA C.C. Art. 2315.2.

  48. Plaintiffhereby brings a Wrong餌Death claim pursuant to LA C.C. ArL 2315.2.



  49. The actions of the Defendants, Trooper Demoss, Master Trooper Hollingsworth Master

     Trooper York, Captain Peters, Lieutenant Clary, Sergeant McElroy         Deputy Sherriff



     Harpin, and John Doe Corporations l‑3 caused the death ofRonald Greene.

  50. Plaintiff claims all available damages under the Louisiana Wrongful Death Statute for

     financial contributions and the loss of future services, SuPPOrt, SOCiety, COmfort, affection,


     guidance,叫elage, and contribution that the Plaintiff        s decedent   Ronald Greene, WOuld


     have rendered but for his traumatic, untimely and umatural death.

  5 1. Plaintiff claims damages for payment for all medical expense, funeral expenses, and burial


     eXPenSeS.


                       SURVIVAL ACTION ‑ LA C.C. Art. 2315.1

  52. Plaintiff hereby brings a Survival Action under the Louisiana Survival Statute        LA C.C.



     A巾. 2315.l.


  53. Plaintiffclaims all damages recoverable under the Statute     including but not limited to



      loss ofincome both past and future income potential      aS WeH as   Pain and suffering prlOr


      to death, and for emotional distress suffered by Ronald Greene from the initiation ofthe

      attack upon him until the ultimate time ofhis death.
Case 3:20-cv-00578-TAD-KLH Document 1 Filed 05/06/20 Page 8 of 11 PageID #: 8



                     COUNT I: 42 U.S.C. § 1983 EXCESSIVE FORCE
   H,Oaper Demoss,脇s初77,Oaper Ho雄略owOrth Mds勧77,OqZ                 er ybrk, Ctp鋤n Pete均
              Lieutemt C肋y, Sb′gr鋤t M勃切and Dq殺砂脇err娩Hapin


   54. The preceding paragraphs are incorporated by ref料ence as though laid out餌Iy herein.



   55. Trooper Demoss, Master Trooper Hollingswo血Master Tr∞Per York           Captain Peters


       Lieutenant Clary, Sergeant McElroy, and Deputy She正ff Harpin       s punching, kicking,



       beating, uSe Of an Electronic ControI Weapon, Or Other use offorce all ∞ntributing


       caused Ronald Greene,s mental anguish, Pain, agOny and untimely death.

   56. The actions ofTr∞Per Demoss, Master Trooper Ho11ingswo血Master Trooper York


       Captain Peters, Lieutenant Clary, Sergeant McElroy, and Deputy She正ff Harpin were


       intentional, eXCeSSive, and o阜iectively uureasonable.



   57. Trooper Demoss, Master Trooper Ho11ingswo血Master Trooper York           Captain Peters


       Lieutenant Clary, Sergeant McElroy, and Deputy Sherriff Harpin were acting under ∞lor


       ofstatelaw.


   58. Plaint肝seeks a11 available damages, including for the nature and extent of Decedent       s



       l叩urleS, Pre‑death pain and suifering, emOtional distress, and loss of life and enjoyment



       oflife, aS Well as any other damages available under血e law.


   WHEREFORE, Plainti揮i demands judgment in their favor, and against Defindants



pursuant to 412 U・S・C. § 1983, in an amount in excess ofOne Million Dollars ($1,OOO,OOO.OO),


including interest   delay danages, COStS Of suit   general and specific danages   including both


survival and wrongful death danages     Punitive and exemplary danages as provided by law


attomeys, fees under U.S・C. 1985 and 1988     and any other remedies lega11y appropriate.
Case 3:20-cv-00578-TAD-KLH Document 1 Filed 05/06/20 Page 9 of 11 PageID #: 9



                     COUNT H: 42 U.S.C. BYSTANDER LRABⅡ」ITY
    7yoaper Demoss, A勿ster丑oaper Holli喝鋤Orth Muster 7ナ0̀やer ybrk, C勿寂n Peters,
              Lieutemt C初y, Sbrgeant A勿E九̀男and Dqr砂Sherr娩Hc#pin




   59・ The preceding paragraphs are incorporated by reference as though laid out fully herein.



   60. Trooper Demoss, Master Tr∞Per Hollingsworth Master Trooper York          Captain Peters,


       Lieutenant Clary, Sergeant McElroy, and Deputy She正ff Harpin      s observed Ronald



       Greene being punched, kicked, beaten, and abused with an Electronic ControI Weapon,

       Which caused Ronald Greene    s mental anguish, Pain, agOny and untimely death.



   6 1. Trooper Demoss, Master Trooper Hollingsworth Master Trooper York        Captain Peters,


       Lieutenant Clary, Sergeant McElroy, and Deputy Sherriff Harpin, s knew that Ronald

       Greene being punched, kicked, beaten, and abused with an Electronic ControI Weapon,

       was un∞nStitutional but failed to intervene despite having the opportunity to do so.



   62. Plaintiffseeks danages, including for the nature and extent ofDecedent    s i互iuries, Pre‑



       death pain and suffering, emOtional distress, and loss oflife and epjoyment oflife, aS


       Well as all available damages available under the law.


   WHEREFORE, Plaintif龍demands judgment in their favor, and against Defendants



pursuant to 42 U.S・C. § 1983, in an anount in excess ofOne Million Dollars ($1,OOO,OOO.OO),


including interest, delay damages, COStS Of suit, general and spec沌c damages     including both


survival and wrongful death damages, Punitive and exemplary damages as provided by law



attomeys, fees under U.S.C. 1985 and 1988, and any other remedies legally appropriate.

                                    COUNT HI: BATTERY
    7}0(per Demoss, A勿ster 7ナoqer Ho妨妙WO励A宛療r 7toaper 】わ帝Ccや幼n Pete均
               Lieatenant C楊Iy, SbJgeant McE庇男and D街海砂Sherr娩Hdyin




   63. The preceding paragraphs are incorporated by ref料ence as though laid out fully herein.



   64. Trooper Demoss, Master Trooper Hollingsworth Master Tr∞Per York, Captain Peters,
Case 3:20-cv-00578-TAD-KLH Document 1 Filed 05/06/20 Page 10 of 11 PageID #: 10



        Lieutenant Clary, Sergeant McElroy, and Deputy Sherriff Harpin punched, kicked, beat,

        and abused Ronald Greene with an Electronic ControI Weapon, Which caused him

        mental anguish, Pain, agOny and untimely death.


    65. The actions ofTrooper Demoss, Master Trooper Hollingsworth Master Trooper York


        Captain Peters, Lieutenant Clary, Sergeant McElroy, and Deputy She正ff Harpin were


        intentional, harmful, and offensive.


    66. Plaint肝seeks damages, including for the nature and extent ofDecedent    s i互uries, Pre‑



        death pain and suifering, emOtional distress, and loss of life and e垂oyment of life, aS We11



        as all available damages available under the law.


    WHEREFORE, Plaintifおdemands judgment in their fivor, and against Defindants in


 excess ofOne Million Dollars ($1,OOO,OOO.OO), including interest, delay damages, COStS Ofsuit,

 general and specific damages     including both survival and wrong餌death damages      Punitive


 and exemplary damages as provided by law.



                              COUNT IV: PRODUCT LRABII」ITY
                                     CoipOrate Jbhn Does l‑3



    67. The preceding paragraphs are incorporated by ref料ence as though laid out餌Iy herein・



    68・ John Doe Corporations l‑3 are the manufacturer, distributor      marketer   and training



        providers ofElectronic ControI Weapons in the LOuisiana State Police Department and

        Union Parish Sherri   s Office.



    69. John Doe Corporations hold their Electronic ControI Weapons out as a safおool for


        Law Enforcement to use.


    70. John Doe Corporations were aware ofthat cardiac arrest and death are substantial risks

        associated with Electronic ControI Weapons.
Case 3:20-cv-00578-TAD-KLH Document 1 Filed 05/06/20 Page 11 of 11 PageID #: 11



   7l・ Nonetheless, John Doe Corporations continued to market and sell Electronic ControI


       Weapons.

   72. Upon information and belief an Electronic ControI Weapon produced by John Doe

       Corporations was used during the lethal assault ofRonald Greene.

   73. As a result ofthe assault and defects or inherent dangers ofthe Electronic ControI

       Weapons produced by John Doe Corporation, Ronald Greene died from cardiac arrest・



   74. Plaintiff seeks damages, including for the nature and extent ofDecedent   s ir申vries, Pre‑



       death pain and suffering, emOtional distress, and loss oflife and e可oyment oflife, aS Well


       as a11 available damages available under the law.


   WHEREFORE, Plaint胴e demands judgment in their fivor, and against Defendants in


excess ofOne Million Dollars ($l,OOO,OOO.OO), including interest, delay damages, COStS Ofsuit,

general and specific damages   including both survival and wrongful death damages       Punitive


and exemplary damages as provided by law.




                                                             Respect餌Iy Submitted,




                                                             Ronald Ha
                                                             HALEY A         ASSOCIATES
                                                             8211 G○○        BIvd Ste E,




                                                                rk V. Maguire, Esquire


                                                           /監謹言PurELL
                                                             Philadelphia, PA 19109
                                                             Pro Hac Vice Petition forthcoming
